DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.

Status of the Claims
This action is in response to papers filed 05/04/2022 in which claim 7 was canceled; claims 11-15, and 17-18 were withdrawn; claim 1 was amended; and claims 19-20 were newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-6, 8-10,16 and 19-20 are under examination.




Modified Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1) in view of Aussant et al (12 May 2016; WO 2016/071151 A1) and Burakowska-Meise et al (16 February 2017; US 2017/0043312).
Regarding claim 1, Ouali teaches a process for preparing a polyurea microcapsule slurrying comprising (a) dissolving a polyisocyanate having at least two isocyanate groups in hydrophobic active ingredient such as perfume to form an oil phase; (b) dispersing the oil phase into an aqueous phase comprising colloidal stabilizers such as mixture of polyvinyl alcohol and a cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol to form an oil-in-water emulsion; and (c) guanidine carbonate was added to the oil-in-water emulsion to induce the interfacial polymerization between polyisocyanate and the guanidine to form a microcapsule slurry (Abstract; [0014]-[0020], [0043]-[0064], [0066]-[0068]; claims 15-19 and 26-30). It is noted that the polyurea microcapsule in Ouali is formed using crosslinker bearing an amino groups with a molecular weight of less than 2000 g/mol (i.e., guanidine carbonate), thereby meeting the claimed “wherein no polymeric cross-linker bearing amino groups with a molecular weight equal or higher than 2000 g/mol is added at any stage of the process.”
However, Ouali does not teach the ionic polyvinyl alcohol; and the amount of ionic polyvinyl alcohol of claim 1.
Regarding the ionic polyvinyl alcohol of claim 1, Aussant teaches an encapsulated perfume composition comprising polyurea microcapsules formed from the interfacial polymerization between a polyisocyanate and an amine such as guanidine, in the presence of colloidal stabilizers (emulsifiers/protective colloids/surfactants) including anionic polyvinyl alcohol (Abstract; page 1, lines 1-5; page 5, lines 14-16; page 15, lines 21-end; pages 16-20; page 21, lines 1-3;), wherein two or more different colloidal stabilizers can be used (page 19, lines 18 to page 21). Aussant teaches the process of forming the polyurea microcapsules slurry can further contain cationic polymer as a dispersing aid (page 20, line 24 to page 21, lines 1-3). 
It would have obvious to one of ordinary skill in the art to incorporate anionic polyvinyl alcohol as the polyvinyl alcohol in the process of producing polyurea microcapsules slurry of Ouali, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Aussant provided the guidance to do so by teaching that aside from neutral polyvinyl alcohol of Ouali, anionic polyvinyl alcohol is also a suitable colloidal stabilizer to be used in the aqueous phase to form a stable microcapsule slurry (Aussant: page 19, lines 18 to page 21), which is also the objective of using the colloidal stabilizers containing polyvinyl alcohol of Ouali (page 6, lines 5-10; pages 19-21). 
One of ordinary skill in the art would have reasonable expectation of success of incorporating anionic polyvinyl alcohol as the polyvinyl alcohol in the process of producing polyurea microcapsules slurry of Ouali because Burakowska-Meise establishes anionic polyvinyl alcohol of Aussant can be used colloidal stabilizers (emulsifiers/protective colloids/surfactants) in place of the polyvinyl alcohol in Ouali, and such use of anionic polyvinyl alcohol is superior than neutral polyvinyl alcohol used in Ouali in enhancing stability against leaking-out of the oil from the capsules into the external phase, particularly in surfactant-based formulations, as well as, as enhancing stability against separation over a long period of time (Burakowska-Meise: [0009]-[0015], [0030]-[0098]; Examples 6-8 and 10). As such, an ordinary artisan seeking to maximize the stability against leaking-out of the oil from the capsules into the external phase, as well as, enhancing stability against separation over a long period of time of the polyurea microcapsules slurry would have looked to incorporate anionic polyvinyl alcohol as the polyvinyl alcohol in the process of producing polyurea microcapsules slurry of Ouali, per guidance from Aussant and  Burakowska-Meise, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding the amount of ionic polyvinyl alcohol of claim 1, Aussant and Burakowska-Meise teach the anionic polyvinyl alcohol is added in an amount from about 1.5 to 5% by weight (Aussant: page 19, line 18 to page 20, line 11; Burakowska-Meise: [0067]), which overlaps the claimed range of “from 0.5 and 5% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of anionic polyvinyl alcohol would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 2, as discussed above, Aussant provided the guidance for using anionic polyvinyl alcohol with a cationic polymer in the aqueous phase.
Regarding claim 3, as discussed above, Ouali teaches the cationic polymer is copolymer of vinylpyrrolidone and of a quaternized vinylimidazol.	Regarding claims 4 and 5, as discussed above, Ouali teaches the amine crosslinker is guanidine carbonate. 
Regarding claims 8 and 20, Ouali teaches cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol is added in an amount form 0.6% to 1% by weight ([0018], [0049], [0062]), which falls within the claimed range of “from 0.1 and 3% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of cationic polymer would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 10, Ouali teaches the polyisocyanate is a trimer of hexamethylene diisocyanate, a trimer of isophorone diisocyanate, or a biuret of hexamethylene diisocyanate ([0043]-[0044]).
Regarding claim 16, as discussed above, Ouali teaches the hydrophobic active ingredient is a perfume.
Regarding claim 19, as discussed above, Aussant and Burakowska-Meise teach the anionic polyvinyl alcohol is added in an amount from about 1.5 to 5% by weight (Assuant: page 19, line 18 to page 20, line 11; Burakowska-Meise: [0067]), which overlaps the claimed range of “from 1 and 3% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of anionic polyvinyl alcohol would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1) in view of Aussant et al (12 May 2016; WO 2016/071151 A1) and Burakowska-Meise et al (16 February 2017; US 2017/0043312), as applied to claim 1 above, and further in view of Jerri et al (8 December 2016; WO 2016/193435 A1).
The process of claim 1 is discussed above, said discussion being incorporated herein its entirety. 
However, Ouali, Aussant and Burakowska-Meise do not teach the wherein step c) is carried out in the absence of a cross-linker from the group consisting of an amine, a polyol and a mixture thereof of claim 6.
Regarding claim 6, Jerri teaches polyurea microcapsules slurry formed by interfacial polymerization of a polyisocyanate and amine crosslinker such as guanidine carbonate in the presence of colloidal stabilizers (Abstract; page 14, lines 23-end; page 15, line 28 to page 18, line 10). Jerri teaches the formation of polyurea microcapsules can be modified such that the polyurea-based capsules are formed in absence of added polyamine reactant, and results only from the autopolymerization of the at least one polyisocyanate in the presence of a catalyst (page 18, lines 4-10).
It would have been obvious to one of ordinary skill in the art to modify the process of forming the polyurea microcapsules slurry of Ouali such that interfacial polymerization reaction is carried or induced in the absence of amine crosslinker, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Jerri provided the guidance to do so by teaching that the formation of polyurea microcapsules of Ouali can be modified such that the polyurea-based capsules can be formed in absence of amine crosslinker by including a catalyst during the reaction of interfacial polymerization (Jerri: Abstract; page 14, lines 23-end; page 15, line 28 to page 18, line 10). Thus, an ordinary artisan provided the guidance from Jerri would looked to removing the amine crosslinker such as guanidine carbonate and including catalyst so as the polyisocyanate would autopolymerize in the presence of the catalyst to form the desired polyurea microcapsules, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1) in view of Aussant et al (12 May 2016; WO 2016/071151 A1) and Burakowska-Meise et al (16 February 2017; US 2017/0043312), as applied to claim 1 above, and further in view of Popplewell et al (14 June 2012; US 2012/0148644 A1).
The process of claim 1 is discussed above, said discussion being incorporated herein its entirety. 
However, Ouali, Aussant and Burakowska-Meise do not teach the aqueous solution comprises two cationic polymers of claim 9.
Regarding claim 9, Popplewell teaches a process of producing polyurea microcapsules slurry in which two cationic polymers can be added during the capsule formation process and such addition of two cationic polymers before capsule formation improve dramatically the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash (Abstract; [0009]-[0033]).
It would have been obvious to one of ordinary skill in the art include two cationic polymers as the cationic polymer in the aqueous phase of Ouali, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ouali teaches that the polyurea microcapsules slurry is included in personal care products such as shampoos, hair conditioners and body (Ouali: [0069]), and Popplewell provided the guidance for including two cationic polymers (instead of one cationic polymer in the aqueous phase) during the capsule formation process and such addition of two cationic polymers before capsule formation improve dramatically the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash. Thus, an ordinary artisan interested in maximizing the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash, would have looked to including two cationic polymers as the cationic polymer in the aqueous phase of Ouali so as to improve the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash, and achieve Applicant’s claimed invention with reasonable expectation of success.
	From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. 
Below is the Examiner’s response to Applicant’s arguments as they pertain to the pending 103 rejection.
Applicant argues the use of ionic polyvinyl alcohol (anionic or cationic) instead of a neutral polyvinyl alcohol, with at least one cationic polymer, in the process for preparing microcapsules improves the deposition as shown in Examples 1-3 and paragraph [0103] of the specification and such improvements in deposition resulting from the combination of at least one ionic polyvinyl alcohol with at least one cationic polymer before emulsification step were unexpected. (Remarks, page 7, 1st paragraph).

In response, Applicant’s argument and evidence of unexpected results shown in the specification are considered, but found insufficient to obviate the pending 103 rejection over the combined teachings of Ouali, Aussant and Burakowska-Meise. This is because as discussed above in the pending 103 rejection, Ouali teaches using polyvinyl alcohol and a cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol before emulsification step and Aussant teaches anionic polyvinyl alcohol as a suitable polyvinyl alcohol that is also used before the emulsification step to form polyurea capsules, where Burakowska-Meise provided the reasonable expectation of success that the anionic polyvinyl alcohol of Aussant can indeed be substituted as the polyvinyl alcohol in Ouali and be used in the amounts as claimed in forming polyurea capsules. Thus, the comparative results shown in Table 7 is not pertinent to the cited prior arts in the 103 rejection, as the comparative results are drawn to comparing the use of cationic polymer after the curing step. 
Furthermore, As to the comparative results shown in Table 6 of the specification, it is noted that capsules A-I used in Tables 6 correspond to using specific anionic polyvinyl alcohol (i.e., KL-506) with specific cationic polymer (i.e., Salcare60, Luviquat Style, Softcat SX1300X and Jaguar C13S) as described in Table 2 of the specification, as well as the anionic polymer and cationic polymers in capsules A-I are used in specific concentrations (i.e., 1.36 wt% KL-506) and (i.e., 0.7 wt% Salcare60 or 3.50 wt% Luviquat Style), yet the comparative capsules A’-D’ uses Mowiol 18-88 (a neutral polyvinyl alcohol) in a much lower concentration of 0.11 wt% when compared to the concentration of 1.36 wt% used for the anionic polyvinyl alcohol in capsules A-I. It is noted that the closest prior art Ouali uses 0.25% wt of polyvinyl alcohol and 0.75% or 1% wt of cationic polymer (Luviquat Ultracare). Thus, looking at the results from Table 6, it appears that the deposition efficiency of comparative A’ (3.6%) and comparative B’ (3.74%) was comparable or superior to the Capsules C (3.53 %) and Capsules D (2.23%), respectively. As such, claim 1 is not commensurate in scope with the capsules in Table 6 used for showing unexpected superior results, as the breadth of claim 1 is broad to the extent that it encompass microcapsules compositions that performed poorly with respect to deposition efficiency when compared to capsules using neutral polyvinyl alcohol at concentration of 0.11 wt%, which provides the reasonable expectation that Capsules C and D of Table 6 would also perform poorly when compared to the capsules of Ouali having 0.25% wt of polyvinyl alcohol and 0.75% or 1% wt of cationic polymer (Luviquat Ultracare). 
As such, the Courts have made clear [w]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). Additionally, Applicants can rebut a prima facie case of obviousness by showing the criticality of the range. "The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range." In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See also Minerals Separation, Ltd. v. Hyde, 242 U.S. 261, 271 (1916). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). 
Applicant has not provided comparative evidence of the claimed invention with the closest prior art which is commensurate in scope with claimed invention showing criticality of the claimed range in achieving unexpected superior results when compared to the cited prior arts, thereby nonobviousness has not been sufficiently established by Applicant.

Applicant argues by alleging that Ouali requires using a specific stabilizer (polyvinyl alcohol) in the form of aqueous polymers in specific proportions (0.1% to 0.4%) to form polyurea microcapsules bearing permanent positive charges in a single step. Applicant further alleged that Ouali indicated that using higher concentrations of polyvinyl alcohol  would induce a phase separation when the capsules are added to a surfactant-based consumer product. Thus, Applicant alleged that Ouali teaches way from both nonionic polyvinyl alcohol and high mounts of polyvinyl alcohol in order to provide functionality to its microcapsules. (Remarks, page 7, last paragraph to page 8).

In response, the Examiner disagrees. As discussed above in the pending 103 rejection, Ouali teaches using polyvinyl alcohol and a cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol before emulsification step and Aussant teaches anionic polyvinyl alcohol as a suitable polyvinyl alcohol that is also used before the emulsification step to form polyurea capsules, where Burakowska-Meise provided the reasonable expectation of success that the anionic polyvinyl alcohol of Aussant can indeed be substituted as the polyvinyl alcohol in Ouali and also be used in the amounts as claimed in forming polyurea capsules, and such use of anionic polyvinyl alcohol as the colloidal stabilizer in forming the polyurea capsules of Ouali and in the amounts as claimed not only did not induce phase separation when added to a surfactant-based consumer product, but also enhanced stability against leaking-out of the oil from the capsules into the external phase, as well as, enhancing stability against separation over a long period of time of the polyurea microcapsules slurry (Burakowska-Meise: [0009]-[0015], [0030]-[0067], and [0115]; Examples 6-8 and 10). Thus, contrary to Applicant’s allegations, nowhere in Ouali does it teach away from using anionic polyvinyl alcohol as the colloidal stabilizer in higher amounts as claimed.
Applicant argues by alleging that Aussant provides no motivation to implement its ionic polyvinyl alcohol in other emulsification processes in an amount comprised from 0.5 and 5% by weight and only provides motivation to include hydroxyethylcellulose as a dispersing aid after emulsification in order to overcome issues with stability. Thus, Applicant alleges that Aussant does not provide motivation to substitute the non-ionic polyvinyl alcohol in relatively low concentrations of Ouali with an ionic polyvinyl alcohol in relatively high concentrations. (Remarks, pages 8-9).

In response, the Examiner disagrees. It is first noted that Aussant does provide motivation for implementing ionic polyvinyl alcohol in an amount as claimed, as Aussant teaches the anionic polyvinyl alcohol is added in an amount from about 1.5 to 5% by weight (Aussant: page 19, line 18 to page 20, line 11).
Furthermore, and contrary to Applicant’s allegation, Assuant does provide motivation to substitute ionic polyvinyl alcohol as the colloidal stabilizer in an amount as claimed, where Burakowska-Meise provided the reasonable expectation of success that the anionic polyvinyl alcohol of Aussant can indeed be substituted as the polyvinyl alcohol in Ouali and also be used in the amounts as claimed in forming polyurea capsules, and such use of anionic polyvinyl alcohol as the colloidal stabilizer in forming the polyurea capsules of Ouali and in the amounts as claimed not only did not induce phase separation when added to a surfactant-based consumer product, but also enhanced stability against leaking-out of the oil from the capsules into the external phase, as well as, enhancing stability against separation over a long period of time of the polyurea microcapsules slurry (Burakowska-Meise: [0009]-[0015], [0030]-[0067], and [0115]; Examples 6-8 and 10).

Applicant argues that neither Jerri nor Popplewell cure the deficiencies of Ouali and Aussant, as both Jerri and Popplewell fail to mention the use of ionic polyvinyl alcohol, and only discloses a deposition benefit when pre-formed microcapsules are subsequently coated with a cationic polymer after the microcapsules are already formed. (Remarks, pages 10-11).

In response, the Examiner disagrees. As discussed above, Aussant and Burakowska-Meise do teach and provide the motivation for using ionic polyvinyl alcohol as the colloidal stabilizer in forming the polyurea capsules of Ouali. Thus, Jerri and Popplewell, respectively when used in combination Ouali, Aussant and Burakowska-Meise remain to rendered obvious Applicant’s claimed invention for the reasons discussed in the pending 103 rejections. 
As a result, for at least the reasons discussed above, claims 1-6, 8-10,16 and 19-20 remain rejected as being obvious and unpatentable over the combined teachings of the cited prior art in the pending 103 rejections as set forth in this office action.

New Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1; hereafter as “Ouali ‘188”) in view of Ouali et al (7 November 2013; US 2013/0295149 A1; hereafter as “Ouali ‘149”) and Burakowska-Meise et al (16 February 2017; US 2017/0043312).
Regarding claim 1, Ouali ‘188 teaches a process for preparing a polyurea microcapsule slurrying comprising (a) dissolving a polyisocyanate having at least two isocyanate groups in hydrophobic active ingredient such as perfume to form an oil phase; (b) dispersing the oil phase into an aqueous phase comprising colloidal stabilizers such as mixture of polyvinyl alcohol and a cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol to form an oil-in-water emulsion; and (c) guanidine carbonate was added to the oil-in-water emulsion to induce the interfacial polymerization between polyisocyanate and the guanidine to form a microcapsule slurry (Abstract; [0014]-[0020], [0043]-[0064], [0066]-[0068]; claims 15-19 and 26-30). It is noted that the polyurea microcapsule in Ouali is formed using crosslinker bearing an amino groups with a molecular weight of less than 2000 g/mol (i.e., guanidine carbonate), thereby meeting the claimed “wherein no polymeric cross-linker bearing amino groups with a molecular weight equal or higher than 2000 g/mol is added at any stage of the process.”
However, Ouali ‘188 does not teach the ionic polyvinyl alcohol; and the amount of ionic polyvinyl alcohol of claim 1.
Regarding the ionic polyvinyl alcohol of claim 1, Ouali ‘149 teaches an encapsulated perfume composition comprising polyurea microcapsules formed from the interfacial polymerization between a polyisocyanate and an amine, in the presence of colloidal stabilizers (emulsifiers/protective colloids/surfactants) including anionic polyvinyl alcohol (Abstract; [0004], [0008]-[0018], [0023]-[0045], [0049]-[0059]; Example 7; claims 1 and 6). Ouali ‘149 teach the anionic polyvinyl alcohol is added in an amount 1.3% by weight (Example 7).
It would have obvious to one of ordinary skill in the art to incorporate anionic polyvinyl alcohol as the polyvinyl alcohol in the process of producing polyurea microcapsules slurry Ouali ‘188, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ouali ‘149 provided the guidance to do so by teaching that anionic polyvinyl alcohol is also a suitable colloidal stabilizer to be used in the aqueous phase to form a stable microcapsule slurry, which is also the objective of using the colloidal stabilizers containing polyvinyl alcohol of Ouali ‘188 (page 6, lines 5-10; pages 19-21). 
One of ordinary skill in the art would have reasonable expectation of success of incorporating anionic polyvinyl alcohol as the polyvinyl alcohol in the process of producing polyurea microcapsules slurry of Ouali ‘188  because Burakowska-Meise establishes anionic polyvinyl alcohol of Ouali ‘149 can be used colloidal stabilizers (emulsifiers/protective colloids/surfactants) in place of the polyvinyl alcohol in Ouali ‘188, and such use of anionic polyvinyl alcohol is superior than neutral polyvinyl alcohol used in Ouali ‘188  in enhancing stability against leaking-out of the oil from the capsules into the external phase, particularly in surfactant-based formulations, as well as, as enhancing stability against separation over a long period of time (Burakowska-Meise: [0009]-[0015], [0030]-[0098]; Examples 6-8 and 10). As such, an ordinary artisan seeking to maximize the stability against leaking-out of the oil from the capsules into the external phase, as well as, enhancing stability against separation over a long period of time of the polyurea microcapsules slurry would have looked to incorporate anionic polyvinyl alcohol as the polyvinyl alcohol in the process of producing polyurea microcapsules slurry of Ouali ‘188, per guidance from Ouali ‘149  and  Burakowska-Meise, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding the amount of ionic polyvinyl alcohol of claim 1, Ouali ‘149 teach the anionic polyvinyl alcohol is added in an amount 1.3% by weight (Example 7). Burakowska-Meise teach the anionic polyvinyl alcohol is added in an amount from about 1.5 to 5% by weight ([0067]), which overlaps the claimed range of “from 0.5 and 5% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of anionic polyvinyl alcohol would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 2, as discussed above, Ouali ‘149 and Burakowska-Meise provided the guidance for using anionic polyvinyl alcohol in the aqueous phase.
Regarding claim 3, as discussed above, Ouali ‘188 teaches the cationic polymer is copolymer of vinylpyrrolidone and of a quaternized vinylimidazol.	Regarding claims 4 and 5, as discussed above, Ouali ‘188 teaches the amine crosslinker is guanidine carbonate. 
Regarding claims 8 and 20, Ouali ‘188 teaches cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol is added in an amount form 0.6% to 1% by weight ([0018], [0049], [0062]), which falls within the claimed range of “from 0.1 and 3% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of cationic polymer would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 10, Ouali ‘188 teaches the polyisocyanate is a trimer of hexamethylene diisocyanate, a trimer of isophorone diisocyanate, or a biuret of hexamethylene diisocyanate ([0043]-[0044]).
Regarding claim 16, as discussed above, Ouali ‘188 teaches the hydrophobic active ingredient is a perfume.
Regarding claim 19, as discussed above, Ouali ‘149 teach the anionic polyvinyl alcohol is added in an amount 1.3% by weight (Example 7). Burakowska-Meise teaches the anionic polyvinyl alcohol is added in an amount from about 1.5 to 5% by weight ([0067]), which overlaps the claimed range of “from 1 and 3% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of anionic polyvinyl alcohol would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
	From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1; hereafter as “Ouali ‘188”) in view of Ouali et al (7 November 2013; US 2013/0295149 A1; hereafter as “Ouali ‘149”) and Burakowska-Meise et al (16 February 2017; US 2017/0043312), as applied to claim 1 above, and further in view of Jerri et al (8 December 2016; WO 2016/193435 A1).
The process of claim 1 is discussed above, said discussion being incorporated herein its entirety. 
However, Ouali ‘188, Ouali ‘149 and Burakowska-Meise do not teach the wherein step c) is carried out in the absence of a cross-linker from the group consisting of an amine, a polyol and a mixture thereof of claim 6.
Regarding claim 6, Jerri teaches polyurea microcapsules slurry formed by interfacial polymerization of a polyisocyanate and amine crosslinker such as guanidine carbonate in the presence of colloidal stabilizers (Abstract; page 14, lines 23-end; page 15, line 28 to page 18, line 10). Jerri teaches the formation of polyurea microcapsules can be modified such that the polyurea-based capsules are formed in absence of added polyamine reactant, and results only from the autopolymerization of the at least one polyisocyanate in the presence of a catalyst (page 18, lines 4-10).
It would have been obvious to one of ordinary skill in the art to modify the process of forming the polyurea microcapsules slurry of Ouali ‘188 such that interfacial polymerization reaction is carried or induced in the absence of amine crosslinker, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Jerri provided the guidance to do so by teaching that the formation of polyurea microcapsules of Ouali ‘188 can be modified such that the polyurea-based capsules can be formed in absence of amine crosslinker by including a catalyst during the reaction of interfacial polymerization (Jerri: Abstract; page 14, lines 23-end; page 15, line 28 to page 18, line 10). Thus, an ordinary artisan provided the guidance from Jerri would looked to removing the amine crosslinker such as guanidine carbonate and including catalyst so as the polyisocyanate would autopolymerize in the presence of the catalyst to form the desired polyurea microcapsules, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1; hereafter as “Ouali ‘188”) in view of Ouali et al (7 November 2013; US 2013/0295149 A1; hereafter as “Ouali ‘149”) and Burakowska-Meise et al (16 February 2017; US 2017/0043312), as applied to claim 1 above, and further in view of Popplewell et al (14 June 2012; US 2012/0148644 A1).
The process of claim 1 is discussed above, said discussion being incorporated herein its entirety. 
However, Ouali ‘188, Ouali ‘149 and Burakowska-Meise do not teach the aqueous solution comprises two cationic polymers of claim 9.
Regarding claim 9, Popplewell teaches a process of producing polyurea microcapsules slurry in which two cationic polymers can be added during the capsule formation process and such addition of two cationic polymers before capsule formation improve dramatically the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash (Abstract; [0009]-[0033]).
It would have been obvious to one of ordinary skill in the art include two cationic polymers as the cationic polymer in the aqueous phase of Ouali ‘188, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ouali ‘188 teaches that the polyurea microcapsules slurry is included in personal care products such as shampoos, hair conditioners and body (Ouali ‘188: [0069]), and Popplewell provided the guidance for including two cationic polymers (instead of one cationic polymer in the aqueous phase) during the capsule formation process and such addition of two cationic polymers before capsule formation improve dramatically the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash. Thus, an ordinary artisan interested in maximizing the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash, would have looked to including two cationic polymers as the cationic polymer in the aqueous phase of Ouali ‘188 so as to improve the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash, and achieve Applicant’s claimed invention with reasonable expectation of success.
	From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1-5, 8, 10, 16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1; hereafter as “Ouali ‘188”) in view of Burakowska-Meise et al (16 February 2017; US 2017/0043312 A1).
Regarding claim 1, Ouali ‘188 teaches a process for preparing a polyurea microcapsule slurrying comprising (a) dissolving a polyisocyanate having at least two isocyanate groups in hydrophobic active ingredient such as perfume to form an oil phase; (b) dispersing the oil phase into an aqueous phase comprising colloidal stabilizers such as mixture of polyvinyl alcohol and a cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol to form an oil-in-water emulsion; and (c) guanidine carbonate was added to the oil-in-water emulsion to induce the interfacial polymerization between polyisocyanate and the guanidine to form a microcapsule slurry (Abstract; [0014]-[0020], [0043]-[0064], [0066]-[0068]; claims 15-19 and 26-30). It is noted that the polyurea microcapsule in Ouali ‘188 is formed using crosslinker bearing an amino groups with a molecular weight of less than 2000 g/mol (i.e., guanidine carbonate), thereby meeting the claimed “wherein no polymeric cross-linker bearing amino groups with a molecular weight equal or higher than 2000 g/mol is added at any stage of the process.”
However, Ouali ‘188 does not teach the ionic polyvinyl alcohol; and the amount of ionic polyvinyl alcohol of claim 1.
Regarding the ionic polyvinyl alcohol of claim 1, Burakowska-Meise teaches an encapsulated perfume composition comprising polyurea microcapsules formed from the interfacial polymerization between a polyisocyanate and an amine, in the presence of colloidal stabilizers (emulsifiers/protective colloids/surfactants) including anionic polyvinyl alcohol ([0009]-[0015], [0030]-[0098]; Examples 6-8 and 10). Burakowska-Meise teach the anionic polyvinyl alcohol is added in an amount from about 1.5 to 5% by weight ([0067]).
It would have obvious to one of ordinary skill in the art to incorporate anionic polyvinyl alcohol as the polyvinyl alcohol in the process of producing polyurea microcapsules slurry Ouali ‘188, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Burakowska-Meise provided the guidance to do so by teaching that anionic polyvinyl alcohol is also a suitable colloidal stabilizer to be used in the aqueous phase to form a stable microcapsule slurry (Burakowska-Meise: [0009] and [0115]), which is also the objective of using the colloidal stabilizers containing polyvinyl alcohol of Ouali ‘188 ([0011]). 
One of ordinary skill in the art would have reasonable expectation of success of incorporating anionic polyvinyl alcohol as the polyvinyl alcohol in the process of producing polyurea microcapsules slurry of Ouali ‘188  because Burakowska-Meise establishes anionic polyvinyl alcohol can be used colloidal stabilizers (emulsifiers/protective colloids/surfactants) in place of the polyvinyl alcohol in Ouali ‘188, and such use of anionic polyvinyl alcohol is superior than neutral polyvinyl alcohol used in Ouali ‘188  in enhancing stability against leaking-out of the oil from the capsules into the external phase, particularly in surfactant-based formulations, as well as, as enhancing stability against separation over a long period of time (Burakowska-Meise: [0009]-[0015], [0030]-[0098]; Examples 6-8 and 10). As such, an ordinary artisan seeking to maximize the stability against leaking-out of the oil from the capsules into the external phase, as well as, enhancing stability against separation over a long period of time of the polyurea microcapsules slurry would have looked to incorporate anionic polyvinyl alcohol as the polyvinyl alcohol in the process of producing polyurea microcapsules slurry of Ouali ‘188, per guidance from Burakowska-Meise, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding the amount of ionic polyvinyl alcohol of claim 1, Burakowska-Meise teach the anionic polyvinyl alcohol is added in an amount from about 1.5 to 5% by weight ([0067]), which overlaps the claimed range of “from 0.5 and 5% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of anionic polyvinyl alcohol would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 2, as discussed above, Burakowska-Meise provided the guidance for using anionic polyvinyl alcohol in the aqueous phase.
Regarding claim 3, as discussed above, Ouali ‘188 teaches the cationic polymer is copolymer of vinylpyrrolidone and of a quaternized vinylimidazol.	Regarding claims 4 and 5, as discussed above, Ouali ‘188 teaches the amine crosslinker is guanidine carbonate. 
Regarding claims 8 and 20, Ouali ‘188 teaches cationic polymer such as copolymer of vinylpyrrolidone and of a quaternized vinylimidazol is added in an amount form 0.6% to 1% by weight ([0018], [0049], [0062]), which falls within the claimed range of “from 0.1 and 3% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of cationic polymer would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
Regarding claim 10, Ouali ‘188 teaches the polyisocyanate is a trimer of hexamethylene diisocyanate, a trimer of isophorone diisocyanate, or a biuret of hexamethylene diisocyanate ([0043]-[0044]).
Regarding claim 16, as discussed above, Ouali ‘188 teaches the hydrophobic active ingredient is a perfume.
Regarding claim 19, as discussed above, Burakowska-Meise teach the anionic polyvinyl alcohol is added in an amount from about 1.5 to 5% by weight ([0067]), which overlaps the claimed range of “from 1 and 3% by weight.” Thus, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists. (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). Absent some demonstration of unexpected results showing criticality from the claimed parameters, the optimization of the added amount of anionic polyvinyl alcohol would have been obvious at the time of Applicant’s invention. See MPEP §2144.05 (I)-(II).
	From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1; hereafter as “Ouali ‘188”) in view of Burakowska-Meise et al (16 February 2017; US 2017/0043312 A1), as applied to claim 1 above, and further in view of Jerri et al (8 December 2016; WO 2016/193435 A1).
The process of claim 1 is discussed above, said discussion being incorporated herein its entirety. 
However, Ouali ‘188 and Burakowska-Meise do not teach the wherein step c) is carried out in the absence of a cross-linker from the group consisting of an amine, a polyol and a mixture thereof of claim 6.
Regarding claim 6, Jerri teaches polyurea microcapsules slurry formed by interfacial polymerization of a polyisocyanate and amine crosslinker such as guanidine carbonate in the presence of colloidal stabilizers (Abstract; page 14, lines 23-end; page 15, line 28 to page 18, line 10). Jerri teaches the formation of polyurea microcapsules can be modified such that the polyurea-based capsules are formed in absence of added polyamine reactant, and results only from the autopolymerization of the at least one polyisocyanate in the presence of a catalyst (page 18, lines 4-10).
It would have been obvious to one of ordinary skill in the art to modify the process of forming the polyurea microcapsules slurry of Ouali ‘188  such that interfacial polymerization reaction is carried or induced in the absence of amine crosslinker, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Jerri provided the guidance to do so by teaching that the formation of polyurea microcapsules of Ouali ‘188 can be modified such that the polyurea-based capsules can be formed in absence of amine crosslinker by including a catalyst during the reaction of interfacial polymerization (Jerri: Abstract; page 14, lines 23-end; page 15, line 28 to page 18, line 10). Thus, an ordinary artisan provided the guidance from Jerri would looked to removing the amine crosslinker such as guanidine carbonate and including catalyst so as the polyisocyanate would autopolymerize in the presence of the catalyst to form the desired polyurea microcapsules, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouali et al (31 March 2016; US 2011/0077188 A1; hereafter as “Ouali ‘188”) in view of Burakowska-Meise et al (16 February 2017; US 2017/0043312 A1), as applied to claim 1 above, and further in view of Popplewell et al (14 June 2012; US 2012/0148644 A1).
The process of claim 1 is discussed above, said discussion being incorporated herein its entirety. 
However, Ouali ‘188 and Burakowska-Meise do not teach the aqueous solution comprises two cationic polymers of claim 9.
Regarding claim 9, Popplewell teaches a process of producing polyurea microcapsules slurry in which two cationic polymers can be added during the capsule formation process and such addition of two cationic polymers before capsule formation improve dramatically the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash (Abstract; [0009]-[0033]).
It would have been obvious to one of ordinary skill in the art include two cationic polymers as the cationic polymer in the aqueous phase of Ouali ‘188, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Ouali ‘188 teaches that the polyurea microcapsules slurry is included in personal care products such as shampoos, hair conditioners and body (Ouali ‘188: [0069]), and Popplewell provided the guidance for including two cationic polymers (instead of one cationic polymer in the aqueous phase) during the capsule formation process and such addition of two cationic polymers before capsule formation improve dramatically the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash. Thus, an ordinary artisan interested in maximizing the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash, would have looked to including two cationic polymers as the cationic polymer in the aqueous phase of Ouali ‘188  so as to improve the performance of the capsules from rinse-off based personal care products such as shampoos, hair conditioners and body wash, and achieve Applicant’s claimed invention with reasonable expectation of success.
	From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613